Citation Nr: 1429584	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-01 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin disability, to include chloracne and eczema, claimed as due to herbicide exposure.  
.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from March 1967 to January 1980.

This matter on appeal before the Board of Veterans Appeals (Board) arises from a
May 2008 rating decision of the Department of Veterans fairs VA Regional
Office RO in Oakland, California.

In a February 2013 decision, the Board denied the claim on appeal.  Following a timely appeal of that decision, in August 2013, the United States Court of Appeals for Veterans Claims ordered that the Board s decision as to this issue be remanded for action consistent with a Joint Motion for Partial Remand

In February 2014, the Board remanded this matter for additional development.  


REMAND

Pursuant to the instructions in the February 2014 Board remand, the Veteran was provided an additional VA examination in April 2014.  

At the April 2014 VA examination, the examiner noted a review of the claims file and an in-person examination.  The diagnoses included furuncle and keloid scar.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  the rationale was that it is less likely than not that the Veteran's skin condition of right leg furuncle with resultant mild keloid scar formation was incurred in or aggravated by service, including service in Vietnam.  The examiner stated that the skin condition was less likely than not due to Agent Orange exposure.  

The examiner concluded that the Veteran's lesion is not chloracne, the only dermatologic condition acknowledged to be caused by Agent Orange exposure, and that the furuncle developed several decades after service in Vietnam.

While the Veteran's diagnosed skin disabilities are not those recognized as presumed related to herbicide exposure, that fact, in and of itself, does not preclude the Veteran from establishing that his skin disabilities are related to herbicides.  The Board finds the April 2014 opinion inadequate because the examiner failed to address the question of whether any diagnosed skin disability is related to his exposure to herbicides during service, regardless of the criteria for presumptive service connection, in accordance with the holding in Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994); 38 U.S.C.A. §§ 1113, 1116 (West 2013); 38 C.F.R. § 3.303 (2013).  Notwithstanding the presumptive provisions, service connection for a skin disability based on exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure.  If the requirements of a presumptive regulation are not met, that does not preclude a Veteran from demonstrating that the disability is in fact related to service, to include exposure to herbicides. 

The Board also finds the April 2014 opinion inadequate as the examiner merely stated that it was less likely than not that the Veteran's skin condition was due to herbicide exposure.  The examiner offered no rationale or basis for that conclusion other than that it was not a herbicide presumptive disability.  Also, when providing the requested etiology opinion, all skin conditions diagnosed during the appeal must be considered, to include dermatitis diagnosed in 2007.  McClain v. Nicholson, 21 Vet. App. 319 (2008).   Lastly, it is not clear that the examiner considered the Veteran's lay statements.   See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the service records to provide negative opinion).

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, as the Veteran has not yet been provided a VA examination that adequately addresses the issue presented above, to include fully explained rationales, the Board finds that additional remand is necessary in order to afford the Veteran an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatology examination, with a medical doctor who has not previously examined him, to determine the nature and etiology of all diagnosed skin disabilities.  The examiner must review the claims file and must note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should identify any pertinent pathology found and should diagnose any current skin disability.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any skin disability diagnosed during the pendency of this appeal (to include dermatitis and furuncle) had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include exposure to herbicides.  The examiner must consider any statement from the Veteran regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Any opinion expressed must be accompanied by a complete rationale.  The examiner should reconcile the opinions provided by VA examiners in July 2007 and April 2014.  

2.  Then, readjudicate the claim.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board..

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

